We are clearly of opinion that under the will of Pierre K. Francis, deceased, his daughters Emma and Virginia took estates in remainder, in fee simple, in the house and lot in Thirty-second street, limited upon the death of the testator's wife, to whom a life estate was given.
All the residue of the testator's real estate he devised, subject to the dower of his wife, to his two above-named daughters for life, for their separate use, free from the control of their husbands, with remainder to their issue. The interjection in this devise of the residue, of the words, "and all other property given and devised to them," is parenthetical. Those words are intended to connect only with the declaration that the daughters are to take to their separate use, and to apply this direction to all the property given them, including the Thirty-second street house. The habendum for life, etc., which follows, is applicable only to the residuary estate devised in the second clause, and not to the devise of the house and lot, in the first clause, which is therein expressly declared to be given absolutely, that is, in fee.
This construction brings all the provisions of the will into accord, and accomplishes what the testator evidently intended.
The judgment should be affirmed with costs.
All concur.
Judgment affirmed. *Page 530